UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6276



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JIMMY SCURRY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CR-95-409, CA-00-3301-19-3)


Submitted:   May 17, 2001                   Decided:   May 25, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy Scurry, Appellant Pro Se. Mark C. Moore, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Scurry seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court.*   See United States v. Scurry, Nos. CR-95-

409; CA-00-3301-19-3 (D.S.C. filed Jan. 25, 2001; entered Jan. 26,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       The district court did not have the benefit of this court’s
opinion in United States v. Sanders,      F.3d    , 2001 WL 369719
(4th Cir. Apr. 13, 2001) (No. 00-6281).


                                 2